Citation Nr: 1545023	
Decision Date: 10/22/15    Archive Date: 10/29/15

DOCKET NO.  13-28 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel




INTRODUCTION

The appellant is the surviving spouse of the Veteran who served on active duty from February 1946 to August 1947 and from January 1948 to September 1958.  The Veteran died in October 2002.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 decision by the Boston, Massachusetts, Regional Office (RO) of the Department of Veterans Affairs (VA).  Appellate jurisdiction was subsequently transferred to the Regional Office and Insurance Center in Philadelphia, Pennsylvania.  In correspondence received by the Board in September 2015 the appellant withdrew her request for a personal hearing.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

There were no VA claims pending at the time of the Veteran's death.


CONCLUSION OF LAW

The basic eligibility criteria for payment of accrued benefits have not been met.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The appellant was notified of the duties to assist and of the information and evidence necessary to substantiate her claim by correspondence dated in October 2007.  

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The Board finds there is no evidence of any additional existing pertinent records.  Further attempts to obtain additional evidence would be futile.  There has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claim would not cause any prejudice to the appellant.

Accrued benefits are periodic monetary benefits to which a payee was entitled at the time of death under existing ratings or decisions, or those based on evidence in the file at the date of death and due and unpaid.  38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2015).  Evidence in the file at date of death means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death, in support of a claim for VA benefits pending on the date of death.  38 C.F.R. § 3.1000(d)(4).  A claim for VA benefits pending on the date of death means a claim filed with VA that had not been finally adjudicated by VA on or before the date of death.  Such a claim includes a deceased beneficiary's claim to reopen a finally disallowed claim based upon new and material evidence or a deceased beneficiary's claim of clear and unmistakable error in a prior rating or decision.  Any new and material evidence must have been in VA's possession on or before the date of the beneficiary's death.  38 C.F.R. § 3.1000(d)(5).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that an accrued benefits claim is derivative of a veteran's claim and that an accrued benefits claimant cannot be entitled to a greater benefit than the veteran would have received had he lived.  See Zevalkink v. Brown, 6 Vet. App. 483, 489-90 (1994); aff'd, 102 F.3d 1236 (Fed. Cir. 1996); cert. denied, 117 S. Ct. 2478 (1997) (holding that "the substance of the survivor's claim is purely derivative from any benefit to which the veteran might have been 'entitled' at his death [and gives the survivor] the right to stand in the shoes of the veteran and pursue his claim after his death.").  

Pursuant to Haines v. West, 154 F. 3d 1298 (Fed. Cir. 1998), an appellant may not assert CUE for the purpose of survivor benefits.  In Haines, the Veteran died while an appeal was pending to the Board on the issue of whether the RO committed CUE in terminating his total disability benefits.  The Board dismissed this claim upon notice of the death of the Veteran.  See Landicio v. Brown, 7 Vet. App. 42, 53-54 (1994) (holding that, pursuant to 38 U.S.C.A. § 5112(b), survivors do not have standing to pursue disability claims on behalf of a Veteran).  The Federal Circuit noted that the provisions of 38 U.S.C.A. § 5121 provided a surviving spouse a limited right to seek payment of VA benefits "due and unpaid" at the time of the Veteran's death (e.g. DIC benefits, accrued benefits).  It did not, however, provide any express authorization to pursue a CUE issue outside of the context of a claim for DIC.  Similarly, the provisions of 38 U.S.C.A. § 5109A only provided express standing to pursue CUE to a "claimant," which does not include a surviving spouse in the context of non-DIC claims.  See Rusick v. Gibson, 760 F.3d 1342 (Fed. Cir. 2014), wherein the Federal Circuit held, in pertinent part, that "Haines still stands for the proposition that a survivor cannot initiate a freestanding CUE claim under section 5109A if the Veteran had not already filed such a claim."

A review of the record reveals that the Veteran had no claims for VA benefits pending at the time of his death.  In a January 2007 decision the Board found that a November 4, 1986, rating decision was undebatably erroneous in failing to assign a 100 percent evaluation effective July 1, 1986, and granted entitlement to DIC under the provisions of 38 U.S.C.A. § 1318 and 38 C.F.R. § 3.22.  In statements in support of her present claim the appellant asserts, in essence, that accrued benefits were warranted based upon the findings of CUE in the November 4, 1986, rating decision.  She essentially argues that the Board's finding of CUE in the earlier rating decisions that triggered her award of DIC also triggered her entitlement to accrued benefits (a higher disability for the Veteran) under the same CUE theory.  Importantly, she does not contend that the Veteran had a pending CUE claim at the time of his death.

Based upon the evidence of record, the Board finds there was no pending claim or pending appeal from a VA decision of record at the time of the Veteran's death.  The record clearly establishes that the appellant was awarded DIC benefits based upon the Board's finding of CUE in the November 4, 1986, rating decision.  However, as indicated, the Federal Circuit in Rusick specifically held that such determinations did not warrant retroactive benefit payments.  Therefore, the claim for entitlement to accrued benefits must be denied.  

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the evidence in this case is against the appellant's claim.


	(ORDER ON NEXT PAGE)




ORDER

Entitlement to accrued benefits is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


